UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 WRITERS’ GROUP FILM CORP. (Name of small business issuer in its charter) Delaware 56-2646829 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 8200 Wilshire Blvd. #200 Beverly Hills, CA 90211 310-461-3737 (Address and telephone number of registrant's principal executive offices and principal place of business) Samuel Wierdlow, Inc. 3422 Old Capitol Trail #584 Wilmington, DE 19808 302-777-1642 Name, address, and telephone number of agent for service) Copies to: Lorin A. Rosen, Esq. LAR Law Group PC 6 Butler Court Centereach, New York 11720 Telephone: 877-570-2620 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Class of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price(2) Amount of Registration Fee Common stock, par value $0.00001 per share 1,127,392,046 shares $ $ $ Pursuant to Rule 416(a) under the Securities Act of 1933, this registration statement also covers any additional securities that may be offered or issued in connection with any stock split, stock dividend or similar transaction. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) under the Securities Act of 1933. The price per share and aggregate offering price are based on the average of the high and low sales prices of the registrant’s common stock on November 29, 2013, as reported on the OTCQB. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. 2 The information in this preliminary prospectus is not complete and may be changed. We may not sell these securities until the registration statement is filed with the Securities and Exchange Commission and becomes effective. This preliminary prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any state where the sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DECEMBER 16, 2013 PROSPECTUS WRITERS’ GROUP FILM CORP. 1,127,392,046 Shares of Common Stock This prospectus relates to the offer and sale of up to 1,127,392,046 shares of our common stock by Dutchess Opportunity Fund, II, LP (“Dutchess”), which Dutchess has agreed to purchase from us pursuant to an investment agreement (“Investment Agreement”), dated as of December 9, 2013 between our company and Dutchess. Subject to the terms and conditions of the Investment Agreement, we have the right, but not the obligation, to “put,” or require Dutchess to purchase up to $10 million worth of our shares of common stock during a 36 month period commencing on the date upon which a Notice of Effectiveness is issued by the Securities and Exchange Commission with respect to this registration statement. This arrangement is sometimes referred to as an “Equity Line.” We will not receive any of the proceeds from Dutchess’ sale of these shares. However, we will receive proceeds from our initial sale of these shares to Dutchess pursuant to the Investment Agreement. We will sell these shares to Dutchess at a price equal to 95% of the lowest daily volume weighted average price (“VWAP”), of our common stock during the five (5) consecutive trading day period beginning on the date of delivery of the put notice. We have the right to withdraw all or any portion of any put before the closing, subject to certain limitations set forth in the Investment Agreement. Dutchess may sell these shares from time to time in regular brokerage transactions, in transactions directly with market makers or in privately negotiated transactions. For additional information on the methods of sale that may be used by Dutchess, see the section entitled “Plan of Distribution” on page 22. We will bear the costs relating to the registration of these shares, but we will not pay any of the selling commissions, brokerage fees or related expenses. Our common stock is currently quoted on the OTCQB under the symbol “WRIT”. The closing price of our common stock on November 29, 2013 was $0.0003 per share. 3 With the exception of Dutchess, which is an “underwriter” within the meaning of the Securities Act of 1933, no other underwriter or person has been engaged to facilitate the sale of shares of our common stock in this offering. The Securities and Exchange Commission may take the view that, under certain circumstances, any broker-dealer or agent that participates with the selling stockholder in the distribution of the shares may be deemed to be an “underwriter” within the meaning of the Securities Act. Commissions, discounts or concessions received by any such broker-dealer or agent may be deemed to be underwriting commissions under the Securities Act. The percentage of outstanding shares of our common stock that the shares being offered represent is 23.8%. The current number of shares of our common stock that Dutchess may acquire pursuant to the equity line financing transaction based on the current market price of our shares of common stock, and ignoring any caps on the number of shares that Dutchess can own at any one time, is 1,127,392,046. Investing in our common stock involves a high degree of risk. See “risk factors” beginning on page9 of this prospectus to read about factors you should consider before investing in shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ————— The date of this prospectus is , 2013 4 Table of Contents You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional or different information from that contained in this prospectus. You should assume that the information contained in this prospectus is accurate only as of any date on the front cover of this prospectus or the date of the document incorporated by reference, as applicable, regardless of the time of delivery of this prospectus or any sales under the Investment Agreement. Our business, financial condition, results of operations and prospects may have changed since those dates. PROSPECTUS SUMMARY 6 RISK FACTORS 9 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 17 USE OF PROCEEDS 18 DETERMINATION OF OFFERING PRICE 18 THE DUTCHESS EQUITY LINE TRANSACTION 18 SELLING STOCKHOLDER 21 PLAN OF DISTRIBUTION 22 DESCRIPTION OF SECURITIES 23 DESCRIPTION OF OUR BUSINESS 26 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 28 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 31 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 39 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 39 EXECUTIVE COMPENSATION 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 42 RELATED PARTY TRANSACTIONS 43 CORPORATE GOVERNANCE 43 INTEREST OF NAMED EXPERTS AND COUNSEL 45 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 46 WHERE YOU CAN FIND ADDITIONAL INFORMATION 46 INDEX TO FINANCIAL STATEMENTS F-1 5 PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this Prospectus. This summary does not contain all the information that you should consider before investing in the common stock of Writers’ Group Film Corp. (referred to herein as the “Company,” “Writers’ Group,” “we,” “our,” and “us”). You should carefully read the entire Prospectus, including “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements before making an investment decision. About Us Writers’ Group Film Corp (sometimes the "Company") is a Delaware corporation incorporated on March 9, 2007. On February 25, 2011, we acquired all of the outstanding shares of capital stock of Front Row Networks, Inc., a Nevada corporation (sometimes “Front Row”) from its shareholders and the Company, through Front Row Networks Inc., is engaged in content creation to produce, acquire and distribute live concerts in three dimensional format (“3D”) for initial worldwide digital broadcast into digitally-enabled movie theaters and thereafter, licensed to DVD and Blu-Ray retailers, free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers. We believe that the licensing of the distribution rights to the live concerts will be the primary source of revenue for the Company. We further believe that we will be able to generate revenue when we present live concerts in 3D, at lower ticket prices, to a worldwide fan base in a cost-effective manner. While the core business of Front Row Networks remains the production, acquisition and distribution of 2D and 3D theatrical event programming, the Company seeks to secure and distribute non-concert alternative theatrical programming, such as animated family content, music-related documentaries, and other gaming content that can be distributed via mobile and internet platforms. It is the Company’s strategic goal to acquire the broadest range of rights for exclusive programming, we may finance all or part of the production of our entertainment programs, acquire rights to completed projects, acquire content catalogues, or acquire companies which own or control content catalogues. We believe that we are positioned to benefit from the market growth and increased demand for alternative theatrical content and mobile content, and we intend to continue expansion of our exclusive library content throughout the coming year. On August 27, 2013, Writers’ Group Film Corp. acquired all issued and outstanding shares of Amiga Games, Inc., a Washington state-based video gaming company. Writers’ Group Film Corp. acquired Amiga Games through the issuance of 500,000,000 restricted shares of its Common Stock to the shareholders of Amiga Games, in exchange for all issued and outstanding shares of Amiga Games, making Amiga Games a wholly-owned subsidiary of the Company. Amiga Games Inc. licenses classic video game libraries and republishes the most popular titles for smartphones, modern game consoles, PCs, and tablets. Amiga Games leverages the intellectual property of Amiga Inc., and builds on the classic "Amiga" brand and technology to create new revenue from publisher's dormant game libraries. Our executive office is located at 8200 Wilshire Blvd. , Suite 200 in Beverly Hills, California 90211. Our telephone number is 310-461-3737. Our website is located at www.frnetworks.com. The information on our website is not part of this prospectus. 6 Offering Summary Common stock offered by Dutchess, who is the Selling Stockholder 1,127,392,046 shares of common stock. Common stock outstanding before the offering 4,741,853,212 shares of common stock as of November 25, 2013 Common stock outstanding after the offering after giving effect to the issuance of 1,127,392,046 shares to Dutchess pursuant to the Investment Agreement 5,869,245,258 shares of common stock. Offering Price To be determined by the prevailing market price for the shares at the time of sale or negotiated transactions. Use of proceeds We will not receive any of the proceeds from Dutchess’ sale of the shares of common stock covered by this prospectus. However, we may receive up to $10,000,000 in proceeds from the sale of shares of common stock to Dutchess pursuant to the terms of the Investment Agreement. We anticipate that the net proceeds we receive under the Investment Agreement will be used for elimination of all liabilities, including all convertible debt outstanding, as well as working capital purposes and acquisitions of assets, businesses or operations, if such acquisition opportunities arise. See “Use of Proceeds.” OTCQB Trading Symbol Our common stock is traded on the OTCQB under the symbol “WRIT”. Risk Factors The common stock offered hereby involves a high degree of risk and should not be purchased by investors who cannot afford the loss of their entire investment. See “Risk Factors” beginning on page 9. 7 Financial Summary The following tables set forth summary financial data derived from our financial statements for fiscal years ending March 31, 2013 and 2012, and interim periods ended June 30, 2013 and June 30, 2012. The following data should be read in conjunction with the financial statements, related notes and other financial information incorporated in this prospectus by reference. Our historical results are not necessarily an indication of the results to be expected for any future period. Summary Condensed Statements of Operations Year Ended March 31, Year Ended March 31, Total Revenues $ $ Operating Expenses $ $ Other income (expense) - net $ $ Net income (loss) $ ) $ ) Summary Balance Sheet March 31, March 31, Current Assets $ $ Current Liabilities $ $ Working Capital (Deficit) $ ) $ ) Summary Condensed Statements of Operations 6 mos. Ended September 30, 6 mos. Ended September 30, Total Revenues $ - $ Operating Expenses $ $ Other income (expense) - net $ $ Net income (loss) $ $ Summary Balance Sheet September 30, March 31, Current Assets $ $ Current Liabilities $ $ Working Capital (Deficit) $ ) $ ) 8 RISK FACTORS An investment in the securities offered involves a high degree of risk and represents a highly speculative investment. In addition to the other information contained in this prospectus, prospective investors should carefully consider the following risks before investing in our common stock. If any of the following risks actually occur, our business, operating results and financial condition could be materially adversely affected. As a result, the trading price of our common stock could decline, and you may lose all or part of your investment in our common stock. The risks discussed below also include forward-looking statements, and our actual results may differ substantially from those discussed in these forward-looking statements. See “Special Note Regarding Forward Looking Statements” in this prospectus. Additional risks and uncertainties not currently known to us or that we presently deem to be immaterial may also materially and adversely affect our business, prospects, financial condition, results of operations and value of our stock. You should not purchase the securities offered unless you can afford the loss of your entire investment. RISKS RELATED TO OUR BUSINESS Our auditor has expressed substantial doubt regarding our ability to continue as a going concern. We continue to incur losses in our operations. While we expect to generate revenues within the next fiscal year, there is no assurance that we will be successful. The creation of content for the entertainment industry is highly competitive and we will be competing with companies with much greater resources than we have. The business in which we engage is significantly competitive. Each of our primary business operations is subject to competition from companies which, in some instances, have greater production, distribution and capital resources than us. We compete for relationships with a limited supply of facilities and talented creative personnel to produce our films. We will compete with major entertainment companies, such as Sony, Warner Brothers, Disney, AEG, and Live Nation for content.We also anticipate that we will compete with a large number of United States-based and international distributors and sub-distributors of independent films and alternative content including divisions of Sony/MGM, Cinedigm Digital Cinema Corp., NCM Fathom, and Screenvision in the production of alternative event content that may be expected to appeal to national and international audiences. More generally, we anticipate we will compete with various other leisure-time activities, such as home videos, movie theaters, personal computers and other alternative sources of entertainment. The production and distribution of Blu-Ray and video disks are significantly competitive businesses, as they compete with each other, in addition to other forms of entertainment and leisure activities. There will be a proliferation of free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers looking for any content, to include content that is not related live concerts. There is also active competition among all production companies in the entertainment and related industries for services of producers, directors, musicians and others and for the acquisition of literary properties. The increased number of theatrical films released in the United States has resulted in increased competition for theater space and audience attention and may have an effect on competing live 3D event and concert broadcasting. 9 Revenues for any entertainment products depend in part on general economic conditions, but the competitive situation of a producer of films and concerts is still greatly affected by the quality of, and public response to, the entertainment product that the artist makes available to the marketplace. There is strong competition throughout the home video industry, both from home video subsidiaries of several major motion picture studios and from independent companies, as well as from new film viewing opportunities such as pay-per-view. Audience acceptance of our content will determine our success, and the prediction of such acceptance is inherently risky. We believe that our live concert theatrical success will be dependent upon general public acceptance, marketing, advertising and the quality of the production. The Company's production will compete with numerous independent and foreign productions, in addition to productions produced and distributed by a number of major domestic companies, many of which are divisions of conglomerate corporations with assets and resources substantially greater than that of ours. Our management believes that in recent years with the current promotion of 3D movies and equipment to show 3D productions, that there has been an increase in competition in virtually all facets of our business. The growth of pay-per-view television and the use of home video products may have an effect upon theater attendance and non-theatrical motion picture distribution. As we may distribute productions to all of these markets, it is not possible to determine how our business will be affected by the developments, and accordingly, the resultant impact on our financial statements. Moreover, audience acceptance can be affected by any number of things over which we cannot exercise control, such as a shift in leisure time activities or audience acceptance of a particular style of music or artist. The competition for booking screens may have an adverse effect on theatrical revenues. In the distribution of motion pictures, there is very active competition to obtain bookings of pictures in theaters and television networks and stations throughout the world. A number of major motion picture companies have acquired motion picture theaters. Such acquisitions may have an adverse effect on our distribution endeavors and our ability to book certain theaters which, due to their prestige, size and quality of facilities, are deemed to be especially desirable for motion picture bookings. We have limited financial resources and there are risks we may be unable to acquire financing when needed. To achieve and maintain competitiveness, we may be required to raise substantial funds. Our forecast for the period for which our financial resources will be adequate to support our operations involves risks and uncertainties and actual results could fail as a result of a number of factors.We anticipate that we may need to raise additional capital to develop, promote and distribute our live concerts and to acquire property rights of the artists. Such additional capital may be raised through public or private financing as well as borrowings and other sources. Public or private offerings may dilute the ownership interests of our stockholders. Additional funding may not be available under favorable terms, if at all. If adequate funds are not available, we may be required to limit our operations significantly or to obtain funds through entering into arrangements with collaborative partners or others that may require us to relinquish rights to certain products and services that we would not otherwise relinquish and thereby reduce revenues to the company. We are at the risk of mobile telephone and internet competition which may develop and the effects of which we cannot predict. The mobile telephone application and internet market is new, rapidly evolving and intensely competitive. We believe that the principal competitive factors in maintaining a mobile telephone application and an internet business are selection, convenience of download and other features, price, speed and accessibility, customer service, quality of image and site content, and reliability and speed of fulfillment. Although we intend to be able to compete in this market, in 2D and maybe 3D when technology is further developed, many potential competitors have longer operating histories, more customers, greater brand recognition, and significantly greater financial, marketing and other resources. In addition, larger, well-established and well-financed entities may acquire, invest in, or form joint ventures as the Internet, and e-commerce in general, continue to become more widely accepted. 10 In addition, we will face competition on any sale of merchandise that is tailored to an artist and sponsor, or either. Many of our existing competitors, in addition to a number of potential new competitors, have significantly greater financial, technical and marketing resources than we do. We are at risk of technological changes to which we may be unable to adapt as swiftly as our competition. We believe that our future success will be partially affected by continued growth in the use of digital and 3D broadcasting. The production, acquisition and distribution of live concerts in movie theaters and by DVD and Blu-Ray retailers, free TV broadcasters, cable and emerging 3D cable channels, and mobile streaming providers are still relatively new, and predicting the extent of further growth, if any, are difficult. The market for 3D content is characterized by rapid technological developments, evolving industry standards and customer demands and frequent new product introductions and enhancements. Our failure to adapt to any technological developments effectively could adversely affect our business, operating results, and financial condition. The DVD and Blu-Ray and the distribution of entertainment content and related materials are at a high risk for piracy which may affect our earnings. The entertainment content distribution industry, including us, may continue to lose an indeterminate amount of revenue as a result of piracy both in the country to unauthorized copying from our product at post production houses, copies of prints in circulation to theaters, unauthorized videotaping at theaters and other illegal means of acquiring our copy written material. The United States Trade Representative (USTR) has placed Argentina, Brazil, Egypt, Indonesia, Israel, Kuwait, Lebanon, Pakistan, the Philippines, Russia, Ukraine and Venezuela on the 301 Special Watch List for excessive rates of piracy of motion pictures and optical disks. The USTR has placed Azerbaijan, Bahamas, Belarus, Belize, Bolivia, Bulgaria, Colombia, the Dominican Republic, Ecuador, Hungary, Italy, Korea, Latvia, Lithuania, Mexico, Peru, Romania, Taiwan, Tajikistan, Thailand, and Uzbekistan on the watch list for excessive piracy. RISKS RELATED TO OUR MANAGEMENT If we fail to retain our key personnel, we may not be able to achieve our anticipated level of growth and our business could suffer. Our future depends, at least in part, on our ability to attract and retain key personnel. Our future also depends on the continued contributions of our President and other key personnel, each of whom would be difficult to replace. In particular, Eric Mitchell, our President, is critical to the development of our strategic direction. The loss of the services of Mr. Mitchell or other key personnel and the process to replace any of our key personnel would involve significant time and expense and may significantly delay or prevent the achievement of our business objectives. We currently do not have written employment agreements with any of our key personnel, and we currently do not maintain key person life insurance on Mr. Mitchell. Accordingly, the loss of the services of any of these persons would adversely affect our business. 11 Our anticipated growth in our operations could place a significant strain on our management team and our administrative, operational and financial reporting infrastructure. Our success will depend in part on the ability of our management team to effectively manage our growth in our operations. To do so, we believe we will need to continue to hire, train and manage new employees as needed. If our new hires perform poorly, or if we are unsuccessful in hiring, training, managing and integrating these new employees, or if we are not successful in retaining our existing employees, our business may be harmed. To manage the expected growth of our operations and personnel, we will need to continue to improve our operational and financial controls and update our reporting procedures and systems. The expected addition of new employees and the capital investments that we anticipate will be necessary to manage our anticipated growth will increase our cost base, which will make it more difficult for us to offset any future revenue shortfalls by reducing expenses in the short term. If we fail to successfully manage our anticipated growth, our business operations could be adversely affected. None of our officers and directors has in-depth accounting or financial reporting backgrounds, which increases the risk we may be unable to comply with all rules and regulations. Our ability to meet our ongoing reporting requirements on a timely basis will be dependent to a significant degree on advisors and consultants. Our officers and directors have no in-depth accounting or financial reporting backgrounds. As such, there is risk about our ability to comply with all financial reporting requirements accurately and on a timely basis. We do not have either a compensation or an audit committee, so stockholders will have to rely on the general board of directors to perform these functions. We do not have an audit or compensation committee comprised of independent directors. These functions are performed by the general board of directors. Until we have an audit committee, there may be less oversight of management decisions and activities and little ability for minority stockholders to challenge or reverse those activities and decisions, even if they are not in the best interests of minority stockholders. Our officers and directors own a controlling interest in our voting stock and investors will not have any voice in our management, which could result in decisions adverse to our general stockholders. Our officers and directors, directly and indirectly through company vehicles they control, in the aggregate beneficially own 100% of the outstanding shares of the Preferred Stock, Series A of the Company, giving our officers and directors voting rights equal to 80% of the voting rights of the Company’s entire voting stock, including common shares, leaving the aggregate of all outstanding shares of the common stock with only 20% of the voting rights of the Company. As a result, our officers and directors have the ability to control substantially all matters submitted to our stockholders for approval including: · election of our board of directors; · removal of any of our directors; · amendment of our Articles of Incorporation or By-laws; and · adoption of measures that could delay or prevent a change in control or impede a merger, takeover or other business combination involving us. As a result of their ownership and positions, our officers and directors collectively are able to influence all matters requiring stockholder approval, including the election of directors and approval of significant corporate transactions. The interests of our officers may differ from the interests of the other stockholders, and they may influence decisions with which the other stockholders may not agree. Such decisions may be detrimental to our business plan and/or operations and they may cause the business to fail in which case you may lose your entire investment. 12 If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or to prevent fraud. The United States Securities and Exchange Commission, as required by Section 404 of the Sarbanes-Oxley Act of 2002, adopted rules requiring every public company to include a management report on such company's internal controls over financial reporting in its annual report, which contains management’s assessment of the effectiveness of our internal controls over financial reporting. If we fail to achieve and maintain the adequacy of our internal controls, we may not be able to conclude that we have effective internal controls, on an ongoing basis, over financial reporting in accordance with the Sarbanes-Oxley Act. Moreover, effective internal controls are necessary for our Company to produce reliable financial reports and are important to help prevent fraud. As a result, our failure to achieve and maintain effective internal controls over financial reporting could result in the loss of investor confidence in the reliability of our financial statements, which in turn could harm our business and negatively impact the trading price of our shares of common stock. A material weakness in internal controls may remain undetected for a longer period because of our Company's exemption from the Section 404(b) auditor attestation requirements of Sarbanes-Oxley. Our annual report does not include an attestation report of the Company’s independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s attestation in this annual report. As a result, a material weakness in our internal controls may remain undetected for a longer period. If a third party asserts that we are infringing its intellectual property, whether successful or not, it could subject us to costly and time-consuming litigation or require us to obtain expensive licenses, and our business may be adversely affected. The entertainment and electronic games industries are characterized by the existence of a large number of patents, trademarks and copyrights and by frequent litigation based on allegations of infringement or other violations of intellectual property rights. Third parties may assert patent and other intellectual property infringement claims against us in the form of lawsuits, letters or other forms of communication. These claims, whether or not successful, could: · divert management’s attention; · result in costly and time-consuming litigation; · require us to enter into royalty or licensing agreements, which may not be available on acceptable terms, or at all; and/or · require us to redesign our entertainment products or computer or video games software and services to avoid infringement. As a result, any third-party intellectual property claims against us could increase our expenses and adversely affect our business. In addition, many of our agreements with our entertainment or marketing partners require us to indemnify them for third-party intellectual property infringement claims, which would increase the cost to us resulting from an adverse ruling on any such claim. Even if we have not infringed on any third parties’ intellectual property rights, we cannot be sure our legal defenses will be successful, and even if we are successful in defending against such claims, our legal defense could require significant financial resources and management time. Finally, if a third party successfully asserts a claim that our products infringe its proprietary rights, royalty or licensing agreements might not be available on terms we find acceptable or at all and we may be required to pay significant monetary damages to such third party. We are not aware of any current or threatened litigation of any kind. 13 RISKS RELATED TO THIS OFFERING We are registering the resale of 1,127,392,046 shares of common stock which may be issued to Dutchess under the Equity Line. The resale of such shares by Dutchess could depress the market price of our common stock and you may not be able to sell your investment for what you paid for it. We are registering the resale of 1,127,392,046 shares of common stock under the registration statement of which this prospectus forms a part. We may issue up to that number of shares to Dutchess pursuant to the Equity Line. The sale of these shares into the public market by Dutchess could depress the market price of our common stock and you may not be able to sell your investment for what you paid for it. Dutchess will pay less than the then-prevailing market price for our common stock under the Equity Line. The common stock to be issued to Dutchess pursuant to the Investment Agreement will be purchased at a 5% discount to the lowest daily volume weighted average price, VWAP, of our common stock during the five consecutive trading day period beginning on the trading day immediately following the date of delivery of a put notice by us to Dutchess, subject to certain exceptions. Dutchess has a financial incentive to sell our common stock upon receiving the shares to realize the profit equal to the difference between the discounted price and the market price. If Dutchess sells the shares, the price of our common stock could decrease. Any drawdowns under our Equity Line with Dutchess may result in dilution to our stockholders. If we sell shares to Dutchess under the Equity Line, it will have a dilutive effect on the holdings of our current stockholders, and may result in downward pressure on the price of our common stock. If we draw down amounts under the Equity Line, we will issue shares to Dutchess at a 5% discount to the lowest daily volume weighted average price, VWAP, of our common stock during the five consecutive trading day period beginning on the trading day immediately following the date of delivery of a put notice by us to Dutchess, subject to certain exceptions. If we draw down amounts under the Equity Line when our share price is decreasing, we will need to issue more shares to raise the same amount than if our stock price was higher. Issuances in the face of a declining share price will have an even greater dilutive effect than if our share price were stable or increasing, and may further decrease our share price. Our Equity Line with Dutchess may not be available to us if we elect to make a draw down. Our ability to put shares to Dutchess and obtain funds under the Equity Line is limited by the terms and conditions in the Investment Agreement, including restrictions on when we may exercise our put rights, restrictions on the amount we may put to Dutchess at any one time, which is determined in part by the trading volume of our common stock, and a limitation on Dutchess’s obligation to purchase if such purchase would result in Dutchess beneficially owning more than 4.99% of our common stock. Accordingly, the Equity Line may not be available to satisfy all of our funding needs. RISKS RELATED TO OUR SECURITIES We may need additional capital in the future, which may not be available to us on favorable terms, or at all, and may dilute your ownership of our common stock. We have historically relied on outside financing and cash from operations to fund our operations, capital expenditures and expansion. We may require additional capital from equity or debt financing in the future to: · fund our operations; · respond to competitive pressures; · take advantage of strategic opportunities, including more rapid expansion of our business or the acquisition of complementary products, technologies or businesses; and · develop new products or enhancements to existing products. 14 We may not be able to secure timely additional financing on favorable terms, or at all. The terms of any additional financing may place limits on our financial and operating flexibility. If we raise additional funds through issuances of equity, our existing stockholders could suffer significant dilution in their percentage ownership of our company, and any new securities we issue could have rights, preferences and privileges senior to those of our common stock. If we are unable to obtain adequate financing or financing on terms satisfactory to us, if and when we require it, our ability to grow or support our business and to respond to business challenges could be significantly limited. We may expand through acquisitions of, or investments in, other companies or through business relationships, all of which may result in additional dilution to our stockholders and consumption of resources that are necessary to sustain our business. One of our business strategies is to acquire competing or complementary services, technologies or businesses. We also may enter into relationships with other businesses in order to expand our service offerings, which could involve preferred or exclusive licenses, additional channels of distribution or discount pricing or investments in other companies. In connection with one or more of those transactions, we may: · issue additional equity securities that would dilute our stockholders; · use cash that we may need in the future to operate our business; · incur debt on terms unfavorable to us or that we are unable to repay; · incur large charges or substantial liabilities; · encounter difficulties retaining key employees of the acquired company or integrating diverse business cultures; · become subject to adverse tax consequences, substantial depreciation or deferred compensation charges; and · encounter unfavorable reactions from investment banking market analysts who disapprove of our completed acquisitions. As an example of this strategy in action, we recently purchased Amiga Games, Inc., the license-holder to a library of classic video and computer games, in exchange for 500 million restricted shares of our common stock, which increased the total number of our outstanding common shares to approximately 2.8 billion shares, which represented a dilution of approximately 22% to our existing common stockholders. Our board of directors has the authority, without stockholder approval, to issue preferred stock with terms that may not be beneficial to existing common stockholders. Our certificate of incorporation gives the board of directors the authority to fix and determine the relative rights and preferences of preferred stock. Our board of directors also has the authority to issue preferred stock without common stockholder approval, including large blocks of preferred stock. As a result, although we have no such plans for the foreseeable future, our board of directors could authorize the issuance of preferred stock that would grant to holders thereof the preferred right to our assets upon liquidation, the right to receive dividend payments before dividends are distributed to the holders of common stock or other preferred stockholders and the right to the redemption of the shares, together with a premium, prior to the redemption of our common stock or existing preferred stock, if any. 15 Our quarterly results may fluctuate and if we fail to meet the expectations of analysts or investors, our stock price could decline substantially. Our quarterly operating results may fluctuate, and if we fail to meet or exceed the expectations of securities analysts or investors, the trading price of our common stock could decline. Some of the important factors that could cause our revenue and operating results to fluctuate from quarter to quarter include: · our ability to retain existing customers, attract new customers and satisfy our customers’ requirements; · general economic conditions; · changes in our pricing policies; · our ability to expand our business; · the effectiveness of our personnel; · new product and service introductions; · technical difficulties or interruptions in our services; · the timing of additional investments in our entertainment products, including marketing of our video game library; · regulatory compliance costs; · costs associated with future acquisitions of technologies and businesses; and · extraordinary expenses such as litigation or other dispute-related settlement payments. Some of these factors are not within our control, and the occurrence of one or more of them may cause our operating results to vary widely. As such, we believe that quarter-to-quarter comparisons of our revenue and operating results may not be meaningful and should not be relied upon as an indication of future performance. Financial Industry Regulatory Authority (FINRA) sales practice requirements may limit your ability to buy and sell our shares. FINRA rules require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares, depressing our share price. The Depository Trust and Clearing Corporation will not accept shares of our common stock for deposit, which some retail stock brokerage firms require as a prerequisite to allow their customers to purchase shares of our common stock, thus limiting the potential trading activity of our stock. The Depository Trust and Clearing Corporation (DTCC) is the agency responsible for facilitating the electronic transfer of shares of virtually all stocks traded in the United States. The DTCC does this by accepting deposits of physical stock certificates representing shares of a company, and then “posting” those physical shares to their electronic system, allowing for the electronic trading of that company’s shares of stock. This allows for faster, electronically-based trading. Currently, the DTCC will not accept for deposit physical stock certificates of Writers’ Group. Not only does this limit the ability of holders of physical stock certificates to place their shares on account with their stockbroker, but in addition some retail stockbrokers, such as TD Ameritrade, will not allow their retail investment customers to purchase shares of Writers’ Group at all, thus limiting the potential market for our common shares. 16 We have retained appropriate securities counsel to help us work with the DTCC on satisfying the DTCC’s requirements with a view toward restoring the DTCC’s acceptance of our common shares for deposit, but there can be no guarantee that our efforts will be successful. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We have made statements in this Prospectus, including under “Prospectus Summary,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Description of Business” and elsewhere that constitute forward-looking statements. Forward-looking statements involve risks and uncertainties, such as statements about our plans, objectives, expectations, assumptions or future events. In some cases, you can identify forward-looking statements by terminology such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “we believe,” “we intend,” “may,” “should,” “will,” “could” and similar expressions denoting uncertainty or an action that may, will or is expected to occur in the future. These statements involve estimates, assumptions, known and unknown risks, uncertainties and other factors that could cause actual results to differ materially from any future results, performances or achievements expressed or implied by the forward-looking statements. Examples of forward-looking statements include: · the timing of the development of future products; · projections of costs, revenue, earnings, capital structure and other financial items; · statements of our plans and objectives; · statements regarding the capabilities of our business operations; · statements of expected future economic performance; · statements regarding competition in our market; and · assumptions underlying statements regarding us or our business. The ultimate correctness of these forward-looking statements depends upon a number of known and unknown risks and events. We discuss our known material risks under the heading “Risk Factors” above. Many factors could cause our actual results to differ materially from the forward-looking statements. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. The forward-looking statements speak only as of the date on which they are made, and, except as required by law, we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which the statement is made or to reflect the occurrence of unanticipated events. You should also assume that the information appearing in this prospectus is accurate only as of the date on the front cover of this prospectus. Our business, financial condition, results of operations and prospects may have changed since that date. 17 USE OF PROCEEDS We will not receive any proceeds from the resale of our common stock offered by Dutchess, the Selling Stockholder. We will, however, receive proceeds from the sale of our common stock to Dutchess pursuant to the Investment Agreement. We anticipate the proceeds from our exercise of the put option pursuant to the Investment Agreement will be used as follows: · approximately $230,000: Elimination of all liabilities on our balance sheet. · approximately $100,000: Working capital and expenses related to this offering. DETERMINATION OF OFFERING PRICE The offering price of the securities offered by Dutchess, the Selling Stockholder, will be determined by the prevailing market price for the shares at the time of sale or negotiated transactions. THE DUTCHESS EQUITY LINE TRANSACTION Investment Agreement We entered into the Investment Agreement with Dutchess on December 9, 2013. Pursuant to the Investment Agreement, Dutchess committed to purchase, subject to certain restrictions and conditions, up to that number of shares of the Company’s common stock having an aggregate purchase price of ten million dollars ($10,000,000), over a period of 36 months from the first trading day following the effectiveness of the registration statement of which this prospectus forms a part. We may terminate the Investment Agreement at any time, at our discretion, without any cost to us, upon notice to Dutchess. Although the maximum aggregate amount that Dutchess may purchase under the Investment Agreement is $10 million, we are registering only 1,127,392,046 shares of our common stock, with an average market price of $0.0003, and a total maximum offering amount of $338,217.61, which is equal to one-third of our current float. If our share price increases, the total amount of money raised will increase, up to a maximum of $10 million. We may draw funds from the Equity Line facility by selling shares of common stock to Dutchess from time to time, as and when we determine appropriate in accordance with the terms and conditions of the Investment Agreement. The purchase price of the shares shall be ninety-five percent (95%) of the lowest daily volume weighted average price (VWAP) of the Common Stock during the five (5) consecutive trading day period beginning on the date of delivery of the applicable draw down notice. We refer to such five-day period as the “Pricing Period.” Dutchess has no right to require any sales by us, but is obligated to make purchases from us as we direct in accordance with the Investment Agreement. There are no limitations on use of proceeds, financial or business covenants, restrictions on future funding, rights of first refusal, participation rights, penalties or liquidated damages in the Investment Agreement. The maximum number of shares of common stock that the Company is entitled to put to Dutchess in any one draw down notice is the greater of either: (i) two hundred percent (200%) of the average daily volume (U.S. market only) of the Company’s common stock for the three (3) trading days prior to the date of delivery of the applicable draw down notice, multiplied by the average of the three (3) daily closing prices immediately preceding the notice date or (ii) one hundred thousand dollars ($100,000). There are put restrictions applied on days between the draw down notice date and the closing date with respect to that particular put. During such time, we are not entitled to deliver another draw down notice. The Company has the right to specify a suspension price for a given put. In the event the common stock price falls below the specified suspension price, the put will be temporarily suspended. The put will resume at the time that the common stock is above the suspension price, provided the dates for the Pricing Period for that particular put are still valid. We cannot change a suspension price for a put once it is submitted to Dutchess. 18 Certain conditions must be satisfied before we are entitled to put shares to Dutchess, including the following: · there must be an effective registration statement under the Securities Act to cover the resale of the shares by Dutchess; · our common stock cannot be suspended from trading or the Company shall not have been notified of any pending or threatened proceeding or other action to suspend the trading of the common stock; · we must have complied with our obligations and not otherwise be in default under the Investment Agreement and Registration Rights Agreement; and · no injunction or other governmental action shall remain in force which prohibits the issuance of shares to Dutchess pursuant to the Equity Line. There is no guarantee that we will be able to meet the foregoing conditions or any other conditions under the Investment Agreement or that we will be able to draw down any portion of the amount available to us under the Equity Line. The Investment Agreement further provides that the Company and Dutchess are each entitled to customary indemnification from the other for any losses or liabilities we or it suffers as a result of any breach by the other party of any provisions of the Investment Agreement or the Registration Rights Agreement, or as a result of any lawsuit brought by a third-party arising out of or resulting from the other party’s execution, delivery, performance or enforcement of the Investment Agreement or the Registration Rights Agreement. The Investment Agreement also contains customary representations and warranties of each of the parties. The assertions embodied in those representations and warranties were made for purposes of the Investment Agreement and are subject to qualifications and limitations agreed to by the parties in connection with negotiating the terms of the Investment Agreement. In addition, certain representations and warranties that were made as of a specific date, may be subject to a contractual standard of materiality different from what a stockholder or investor might view as material, or may have been used for purposes of allocating risk between the respective parties rather than establishing matters as facts. Dutchess has also agreed pursuant to the Investment Agreement not to sell short any of our securities, either directly or indirectly through its affiliates, principals or advisors during the term of the Investment Agreement. In connection with the preparation of the Investment Agreement and the Registration Rights Agreement, we paid Dutchess a document preparation fee in the amount of $5,000. However, we did not issue Dutchess any shares of common stock or other securities. Registration Rights Agreement Pursuant to the terms of the Registration Rights Agreement, we are obligated to file one or more registration statements with the SEC to register the resale by Dutchess of shares of common stock issued or issuable under the Investment Agreement. We have filed with the SEC an initial registration statement of which this prospectus forms a part, in order to access the Equity Line, covering the resale of up to 1,127,392,046 shares of common stock. In addition, we are obligated to use all commercially reasonable efforts to have the registration statement remain effective by the SEC as provided for in the Investment Agreement. The foregoing summary of the Equity Line does not purport to be complete and is qualified by reference to the Investment Agreement and the Registration Rights Agreement, copies of which have been filed as exhibits to the registration statement of which this prospectus is a part. 19 Effect of Performance of the Investment Agreement on Our Stockholders All 1,127,392,046 shares of common stock that are registered in this offering which may be sold by Dutchess under the Investment Agreement are expected to be freely tradable. It is anticipated that shares registered in this offering will be sold over a period of up to 36 months from the effective date of this prospectus. The sale by Dutchess of a significant amount of shares registered in this offering at any given time could cause the market price of our common stock to decline and to be highly volatile, as we described in the Risk Factors section above. Dutchess may ultimately acquire all, some or none of the shares of common stock not issued but registered in this offering. After it has acquired such shares, it may sell all, some or none of such shares. If and to the extent we issue common stock to Dutchess at a lower price per share, Dutchess will receive a higher number of shares, which equates to greater dilution to our other stockholders. The effect of this dilution may, in turn, cause the price of our common stock to decrease further because of the downward pressure on the stock price that would be caused by a large number of sales of our shares into the public market by Dutchess. Additionally, if certain of our existing stockholders disagree with our decision to sell shares to Dutchess at a time when our stock price is low, those stockholders may in response decide to sell additional shares of common stock, which could further decrease our stock price. Therefore, sales to Dutchess by us under the Investment Agreement may result in substantial dilution to the interests of other stockholders and a decrease in our stock price. However, we have the right to control the timing and amount of any sales of our shares to Dutchess, and the Investment Agreement may be terminated by us at any time at our discretion without any cost to us. In connection with entering into the Investment Agreement, we authorized the sale to Dutchess of up to $10,000,000 of our common stock. The number of shares ultimately offered for sale by Dutchess under this prospectus is dependent upon the number of shares we put to Dutchess under the Investment Agreement. The following table sets forth the amount of proceeds we would receive from Dutchess from the sale of shares at varying purchase prices: Assumed Average Purchase Price Number of Registered Shares to be Issued if Full Purchase (1) Percentage of Outstanding Shares After Giving Effect to the Issuance to Dutchess (2) Additional Proceeds from the Sale of Registered Shares to Dutchess Under the Investment Agreement $ % $ $ % $ $ % $ $ % $ $ % $ $ % $ $ % $ The number of registered shares to be issued represents the number of shares to be purchased at the applicable price. The denominator is 4,741,853,212 shares outstanding plus the corresponding number of shares set forth in the adjacent column. The numerator is the number of shares issuable under the Investment Agreement set forth in the adjacent column. The closing price of our common stock on November 29, 2013. 20 Prior Investment Agreement Terminated On September 9, 2013, we entered into an Investment Agreement and Registration Rights Agreement with Dutchess with the exact same terms as the Investment Agreement which is the subject of this prospectus, with the exception that the number of shares that can be issued under the earlier agreement was 3,000,000,000. These earlier agreements were terminated by the Company on December 5, 2013, prior to the execution of the Investment Agreement which is the subject of this prospectus. SELLING STOCKHOLDER The shares of common stock being offered by Dutchess, the selling stockholder, are those to be issued to Dutchess under the Investment Agreement. We are registering the shares of common stock in order to permit Dutchess to offer the shares for resale from time to time. Dutchess is not a licensed broker-dealer or an affiliate of a licensed broker-dealer. Neither Dutchess nor any of its affiliates has held a position or office, or had any other material relationship, with us within the past three years. We do not know when or in what amounts Dutchess may offer shares for sale. Dutchess may elect not to sell any or all of the shares offered by this prospectus. Because Dutchess may offer all or some of the shares, and because there are currently no agreements, arrangements or understandings with respect to the sale of any of the shares, we cannot estimate the number of the shares that will be held by Dutchess after completion of the offering. However, for purposes of this table, we have assumed that, after completion of the offering, all of the shares covered by this prospectus will be sold by Dutchess. The following table presents information regarding Dutchess. The information concerning beneficial ownership has been taken from information provided to us by Dutchess. Beneficial ownership has been calculated in accordance with the rules of the SEC, which generally attribute beneficial ownership of securities to persons who possess sole or shared voting power or investment power with respect to those securities and include shares of common stock issuable pursuant to the exercise of stock options or warrants that are either immediately exercisable or exercisable within 60 days. Selling Stockholder Shares Beneficially Owned Before Offering Percentage of Outstanding Shares Beneficially Owned Before Offering Shares to be Sold in the Offering Assuming the Company Issues Maximum No. of Shares in the Offering Percentage of Outstanding Shares Beneficially Owned After Offering Dutchess Opportunity Fund II, LP(1) -0- 0
